Per Curiam :
It was found by his Honor that the prosecution in this action “was not for the public interest,” which was equivalent to a finding that it “was not required by the public interest.” That is conclusive. State v. Roberts, 106 N. C., 662. The appellant, C. A. Young, was marked as prosecutor on the bill before it was acted on by *813the grand jury, and it was proper under those circumstances that he should be adjudged to be liable for costs to the exoneration of the county. The Code, §737; State v. Hamilton, 106 N. C., 660. Affirmed.